Title: To Thomas Jefferson from William Hay, 21 April 1781
From: Hay, William
To: Jefferson, Thomas



Sir
Richmond April 21st. 1781

I am this Moment favoured with a Letter from Mr. Nicolson from Fredricksburg containing very agreeable Intelligence of which the following is an Extract,
“By a Gentleman immedeatly from Philada. we have the Agreeable Information of the Arrival of the second Division of the French Fleet off the Capes of Delaware consisting of 9 sail of the Line and 7 Frigates. They were spoke with by a Brig which is arrived at Philadelphia.”
I have the Honour to be respectfully Sir Your Excellencys Most Ob. Sert,

Wm Hay

